ATTORNEY GRIEVANCE COMMISSION                          •       IN THE
OF MARYLAND                                            •       COURT OF APPEALS
                                                       •       OF MARYLAND


       Petitioner
                                                       •        Misc. Docket AG
V.
                                                        •       No. 81
BRANDON D. ROSS
                                                        •       September Term, 2016

        Respondent


                                           ORDER

        This matter having come before the Court on the presentation or a certified copy of the

Order of the New Hampshire Supreme Court dated September 19, 2016 wherein Brandon D. Ross

was disbarred from the practice of law in the State of New Hampshire; and it appearing that

Brandon D. Ross is also a member of the Bar of this Court; it is this 13th                       day of


     January          ,2017,

        ORDERED by the Court of Appeals of Maryland that the Respondent, Brandon D. Ross,

 be, and he is hereby, indefinitely suspended, effective immediately, from the further practice of

 law in the State of Maryland, pending further order of this Court, pursuant to Maryland Rule 19-

 737(d); and it is further,

         ORDERED that the Clerk of this Court shall strike the name Brandon D. Ross from the

 register of attorneys, and pursuant to Maryland Rules 19-737(i) and 19-761(b) shall certify that

 fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State.




                                                            /s/ Clayton Greene Jr
                                                            Senior Judge